Case 6:21-cv-00009-JDK-KNM Document 28 Filed 04/27/21 Page 1 of 3 PageID #: 216




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

  EDWARD C BOONE et al.,                    §
                                            §
        Plaintiffs,                         §
                                            §
  v.                                        §    CASE NO. 6:21-cv-00009-JDK-KNM
                                            §
  DANDY B LOGISTICS LLC et al.,             §
                                            §
        Defendants.                         §


           ORDER ADOPTING REPORT AND RECOMMENDATION
               OF UNITED STATES MAGISTRATE JUDGE

       Plaintiffs Edward and Patricia Boone, proceeding pro se, bring this lawsuit

 asserting claims of identity theft, tax evasion, money laundering, and racketeering.

 Docket No. 3. This case was referred to United States Magistrate Judge K. Nicole

 Mitchell according to 28 U.S.C. § 636.

       In January 2021, Judge Mitchell ordered Plaintiffs to file an amended

 complaint alleging the Court’s jurisdiction and sufficient facts to state a claim for

 relief. Docket No. 18. Plaintiffs did not comply or otherwise respond. On March 17,

 2021, Judge Mitchell issued a Report and Recommendation, advising that this case

 be dismissed without prejudice for failure to prosecute. Docket No. 24. Plaintiffs

 timely and jointly filed ostensible written objections. Docket No. 27.

       In the document entitled “Response to the US Magistrate Judge,” Plaintiffs

 request that before the case is dismissed, the Court give Plaintiffs additional time to

 “receive a copy of a fraud[u]lent medical power of attorney filed with the Dept[.] of

 Defense by Gregg County.” Id. They also request the Court to permit Brock E.



                                            1
Case 6:21-cv-00009-JDK-KNM Document 28 Filed 04/27/21 Page 2 of 3 PageID #: 217




 Sanders to represent them. Id. Finally, they attach seventeen pages of

 uncontextualized documents. Docket No. 27-1.

       The Court reviews objected-to portions of the Report and Recommendation de

 novo. Fed. R. Civ. P. § 72; 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de

 novo determination of those portions of the report or specified proposed finding and

 recommendation to which objection is made.”). The Court conducting a de novo review

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass'n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).

       Plaintiffs’ Response does not include any clear objections to the Magistrate

 Judge’s findings or conclusions. Instead, the Plaintiffs seem to request more time to

 prove their case. Deferring dismissal will not cure the fundamental defects in

 Plaintiffs’ complaint. The problem is not in the lack of proof—it is in the absence of a

 plausible legal claim and jurisdictional assertions. The Plaintiffs had an opportunity

 to repair their complaint, and they have not done so.

       Even if Plaintiffs intended the substance of their Response to indicate an

 objection to the Report’s findings or conclusions, the Court, having made a de novo

 review of the record, concludes that the findings and conclusions of the Magistrate

 Judge are correct and the objections are without merit. See Douglass, 79 F.3d at 1429

 (noting that a district court may affirm a magistrate judge’s findings and conclusions

 as correct even though the parties state their objections improperly).




                                               2
Case 6:21-cv-00009-JDK-KNM Document 28 Filed 04/27/21 Page 3 of 3 PageID #: 218




       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report and

 Recommendation (Docket No. 24) is ADOPTED. The plaintiffs’ claims are

 DISMISSED WITHOUT PREJUDICE. All pending motions are DENIED as

 MOOT.

       So ORDERED and SIGNED this 27th day of April, 2021.



                                       ___________________________________
                                       JEREMY D. KERNODLE
                                       UNITED STATES DISTRICT JUDGE




                                       3
